Published Order Imposing Reciprocal Discipline
Loretta H. Rush, Chief Justice of Indiana
The Indiana Supreme Court Disciplinary Commission filed a “Notice of Foreign Discipline and Petition for Issuance of an Order to Show Cause,” advising that Respondent was disciplined by the State of Maine and requesting, pursuant to Indiana Admission and Discipline Rule 23(28), that reciprocal discipline be imposed in this state. On May 10, 2016, this Court issued an “Order to Show Cause,” to which Respondent has not responded.
Respondent was admitted to practice law in Indiana and in Maine. On April 25, 2016, the Supreme Judicial Court of Maine issued an order suspending Respondent in Maine for two years, commencing May 2, 2016, with all but thirty days of that suspension stayed and subject to Respondent’s compliance with several conditions.
The Court finds that there has been no showing, pursuant to Admission and Discipline Rule 23(28)(c), of any reason why reciprocal discipline should not be issued in this state.
Being duly advised, the Court orders Respondent suspended indefinitely from the practice of law in this state as of the date of this order. Respondent is already under an order of suspension for nonpayment of dues. Respondent is ordered to fulfill the continuing duties of a suspended attorney under Admission and Discipline Rule 23(26). The costs of this proceeding are assessed against Respondent.
If Respondent is reinstated to practice in Maine, Respondent may file a “Motion for Reinstatement” pursuant to and in full compliance with Admission and Discipline Rule 23(28)(e), provided there is no other suspension order in effect at the time, including Respondent’s current dues nonpayment suspension order. Reinstatement in Indiana shall be subject to compliance with the terms of Respondent’s probation in Maine as determined by that jurisdiction.
All Justices concur.